UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1795



ZEBIBA KEBEDE SEID,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-898-783)


Submitted:   February 15, 2006             Decided:   March 7, 2006


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington, Virginia,
for Petitioner. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Michele S. Greif, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Zebiba Kebede Seid, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reconsider its previous

order, which denied her motion to reopen immigration proceedings.*

               A denial of a motion to reconsider is reviewed for abuse

of discretion.       8 C.F.R. § 1003.2(a) (2005); Jean v. Gonzales,

F.3d       ,     , 2006 WL 205041, at *5 (4th Cir. Jan. 27, 2006).         The

Board ruled that Seid did not warrant the exercise of favorable

discretion because she did not assert an error in fact or law in

its decision denying reopening of her immigration proceedings.              We

have reviewed the evidence of record and conclude that the Board

did not abuse its discretion in denying the motion.            Accordingly,

we deny the petition for review for the reasons stated by the

Board.     See In re: Seid, No. A95-898-783 (B.I.A. June 30, 2005).

We   dispense     with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                            PETITION DENIED



       *
      Insofar as Seid seeks to challenge the Board’s order of April
21, 2005, which denied her petition to reopen immigration
proceedings, we are without jurisdiction because Seid failed to
file a petition for review of that order within the thirty-day time
period. See 8 U.S.C. § 1252(b)(1) (2000). This time period is
“jurisdictional in nature” and is not tolled by filing a motion to
reconsider with the Board. Stone v. INS, 514 U.S. 386, 394, 405
(1995).

                                    - 2 -